Name: 88/440/EEC: Commission Decision of 27 June 1988 approving a programme concerning the rabbit meat sector in Spain in accordance with Council Regulation (EEC) No 355/77 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural structures and production;  agricultural policy;  Europe
 Date Published: 1988-08-09

 Avis juridique important|31988D044088/440/EEC: Commission Decision of 27 June 1988 approving a programme concerning the rabbit meat sector in Spain in accordance with Council Regulation (EEC) No 355/77 (Only the Spanish text is authentic) Official Journal L 218 , 09/08/1988 P. 0023 - 0023*****COMMISSION DECISION of 27 June 1988 approving a programme concerning the rabbit meat sector in Spain in accordance with Council Regulation (EEC) No 355/77 (Only the Spanish text is authentic) (88/440/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 23 July 1987 the Spanish Government forwarded a programme concerning the rabbit meat sector and submitted additional information on 4 October 1987 and 26 January 1988; Whereas the aim of this programme is to razionalize and modernize slaughtering and cutting installations as well as ancillary installations for the processing and utilization in such a way as to increase the competitiveness of the sector, to upgrade its products and to achieve the level required by the Community directives in health matters; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of this programme may not be extended to apply to products not listed in Annex II or to game; Whereas the programme contains a sufficient number of details which are specified in Article 3 of Regulation (EEC) No 355/77, showing that the objectives of Article 1 of this Regulation may be achieved in the rabbit meat processing sector; whereas the time required for the execution of the programme does not exceed the period referred to in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme concerning the processing of rabbit meat forwarded by the Spanish Government on 23 July 1987 and supplemented on 4 October 1987 and 26 January 1988 in accordance with Regulation (EEC) No 355/77 is hereby approved subject to the health conditions prescribed by the Community directives on the matter being observed. 2. Approval does not cover products not listed in Annex II or game. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 27 June 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6.